RUASHI MINING SPRL

{RM SPRL)

CONTRAT DE CREATION DE SOCIETE
N° 377/6713/SG/GC DU 09 JUIN 2000

AVENANT N° 4

Février 2009

23FER 2009

RRAT DE CREATION DE SOCIETE
9 377/6713/SG/GC2000
DU 09 /JUIN/2006

AVENANT N° 4

ENTRE

LA GENERALE DES CARRIERES ET s. en abrégé « GECAMINES » en
sigle. « GCM », entreprise publique Û créée par Décret n° 049 qu 7
Novembre 1995. enregistrée au nouveau registre de commerce de lubumbashi sous le n° 453
et ayant son sièpe social sis boulevard Kamanyola, n° 419 à Lubumbashi. R.P. République
Démocratique du Congo, représentée aux fins des présentes par Monsicur ASSUMANTI
SEKIMONYO. Président du Conseil d'Administration, ct Monsieur Paul FORTIN,
Adiministrateur Délégué Général. ci-après dénommée « GECAMINES ». d'unc part :

cf

RUASHI HOLDING {PROPRIETARY) LEMITED. compagnie constituée en Afrique du
Sud et ayant son siège social à Asthon [ouse. n° 51. Lchomho Street. Ashlea Gardens.
Pretoria, Afrique du Sud. représentée aux fins des présentes par Monsicur Charles DS
NEEDHAM. Directeur Général. dûment habilité pour ce faire, ci-après dénommée « RH

LTD » d'autre part :

ci-après dénommées collectivement « Parties » ou individuellement « Partie ».

PREAMBULE

A. Attendu que GECAMINES ct COBALT MEFALS COMPANY LIMITED. ci-après
&CMC LTD». ont conclu le 09 juin 2000 Ile contrat de création n°
3776713/SG/GC/2000 relatif à l'exploitation des remblais et des rejets de Ruäshi ct de
L'Etoile ainsi que des gisements de Ruashi (ci-après Le « Contrat de Création ») :

B. Auendu qu'en exécution du Contrat de Création. GECAMINES et CMC ETD ont
constitué le 1 novembre 2001 la société à responsahi limitée dénommée Ruashi
Mining Spri (ci-après 1»). dotéc d'un Capital Social de 1.000.000 (un million)
US$, réparti entre GECAMINES. pour 45 %. et CMC LTD, pour 55 % :

€. Atendu que GEUAMINES et CMC LTD ont signé en date du 29 octo! 26h Éxtegent
n° Lau Contrat de Création du 09 juin 2000, Avenant dans lequel les, js
Gi} de fixer à 6 (six) mois. À dater de la constitution de RM Spr, le
l'Ltude de Faisabilité pour les remblais et à 15 mois. à dater de 1
Sprl. le délai de réalisation de l'Etude de Faisabilité pour les gisemnik
fixer respectivement à À et à 12 mois. à dater de l'acceptation, paAG

fe , N+
à À .
F.

G.

bments devant conduire à la Production Commerciale des remblais et des
s. et titi) de réviser la composition du Conseil de Gérance de RM Sprl :

da que GECAMINES. CMC LED et RH LTD ont signé le 14 mai 2004, l’Avenant
à { substituée à CMC LTD en ce

au Réglement minier (Arrèté n° 038/2003 du 26 mars 2005) promulgués en République
Démocratique du Congo et fi) les Parties ont remplacé les royalties de 2.5 % des
recettes brutes dues à GHCAMINES en vertu du Contrat de Création par des royalties de
2.5 % des recettes brutes sur les remblais et de 0.5 % des recettes brutes sur les gisements
de Ruashi :

Attendu que GECAMINES et RIT LTD ont signé le 8 décembre 2005 L'Avenant n°3 au
Contrat de Création, Avenant par lequel les Parties ont décidé d'étendre, si les résultats
de la prospection des gisements, sous Le financement de RH 1-10. sont positifs. le Bien
aux gisements de Musonoic Est et de Sokoroche I et IT moyennant le paiement à
GECAMINES d'un pas de porte de 3.000.000 (trois millions) US$ :

les Etudes de Faisabilité sur les remblais et sur les
1 acquittée du paiement du pas de porte de 3.000.000

Attendu que RIL LTD a cficeuu
gisements de Ruashi et qu'elle s'
{trois millions) US$ sus évoqué :

Attendu que. selon les estimations de GÉCAMINES. les réserves géolopiques des sites de
Musonoie et de Sokoroche Let H s'élèvent à 500.000 1Cu et 50.000 1Co. sous réserve de
confinmation par l'Etude de Faisabilité à eflectuer par RIT LTD :

._ Atiendu que RM Spri n'a pas pu accéder aux rembluis et aux rejets de l'Htaile,

consommés par un exploitant minier auquel le site de l'Etoile a été attribué :

Vu l'Arêté Ministériel n° 2745/CAB.
mise sur pied de la commission m
miniers :

UN

AINLS/01/2007 du 20 avril 2007 portant
le chargée de la revisitation des contrats

Vu l'Art Intenninistriel n° 007/CAB.MIN.PORTEFEUTHLLE:01/2007 et n°
2836/CAB.MINES/01/2007 du 12 mai 2007 portant mesures conservatoires préalables à
la relecture des contrats de partenariat des entreprises publiques et paractatiques
minières :

Vu le rapport des travaux de la commission de revisitation des contrats miniers rendu
public en novembre 2007 :

Attendu que les Parties sont tenues de prendre en compte les « reproches » ét y axigences
du Giouvemement » résultant des travaux de revisitation des contrats de iat mini
tt qu'ils ont été communiqués RM  Spri dans
CAB.MINMINES/01/0683:2008 du 11 févricr 2008 du Ministre
République Démocratique du Congo :

TARIAT
Pac sue 22
Contrat de Créstion de Sucifté N° 47410086 G 200 du LG mai 2001 - Avcmuat LE

e du Ministre des Mines n° CAB.MIN/MINES/01/0780/2008 du 30
tant aux Parties les termes de référence pour la renégocialion des

IL EST CON

U ET ARRÊTE CE QUI SUFF :

Article 1
L'article 1.1 (38) « Bien » du Contrat de Création, est complété comme suit :

« Au terme de la cession du Bien, RM Sprl aura reçu. sous réserve des résultats plus
conformes des sondages ullérieurs et de la production effective de cuivre. de cobalt et d'autres
substances minérales valorisables. des réserves wéologiques estimées à un minimum de
1.200.000 tCu et de 187.000 1Co ».

Article 2
L'article 2. du Contrat de Création est modifié comme suit :

«Le montant final du Capital Social sera fixé après évaluation des apports clectifs des
Parties pris en compte dans l'Etude de faisabilité bancabie intégrant Musonoie Est ot
Sokoroche Let IL. et devra être suffisant pour assurer l'exploitation de RM Sprl. Mais dans les
statuts. les Parties ont arrêté lo montant de 50.000.006 (cinquante millions) de Franes
Congolais constants. équivalant à 1.009.000 (un milfion) de US$. comme Capital Social de
départ pour faciliter la eréation de RM Sprl, Ce Capital Social était réparti à hauteur de
80 % pour RH LTD et de 20 % pour GICAMINES.

Sans préjudice de l'évaluation des apports effectifs. les Parties conviennent. dans le présent
Avenant, de porter le Capital Social à 12.000.000 (douze millions) USS,

L'augmentation du capital social sera intégralement souscrite et libérée en
numéraire par Îles Partics.

Les Parties conviennent que RH LTD libère la souscription de GHCAMINLS à
l'augmentation du Capital Social et que cette avance soil remboursée, sans
intérêt, à RH LTD par RM Sprl au moyen des dividendes à devoir par cette joint
venture à GECAMINES.

me

La participation des Parties dans le nouveau Capñal Social de,
augmenté, sera de 75 %, pour RH LTD. et de 25 %. nû
GÉCAMINES. Les Parties conviennent qu'en cas de füture
Capital Social, les parts sociales de GLCAMINFS scront coi
droit, en autant des parts sociales que nécessaire pour que 1
GECAMINES soit maintenue à 25 % et ns charge financià

Page 3 sur 22 #
À Contrat de Création dr Nociété N° 47410308 GGC/2061 du 16 mxi 2001 - AvERmen n°3

u Contrat de Création relatif aux « Obligations » de RIT LTD un

ce X fbglidgomme suit :
Norame 7"
«3.2 Au Ête droit d'accès au business. RIT LTD paiera. en régularisation, à

GECAMINES un pas de porte conformément aux dispositions de l'anticle 11 du présent
Avenant ».

ARTICLE 4

Il est inséré au Contrat de Création un article 3.4 intitulé « Obligations de RM Spri » et Hibellé
comme suit :

« RM Sprl devra :

34.1. rembourser el rémunérer Les Partics tel que prévu dans le Contrat de Création et ses
Avenants ;

3.4.2. mettre en Exploitation Minière le Bien suivant les règles de l'art et dans le respect et la
protection de l'environnement :

3.4.3. commercialiser les Produits qui seront issus du traitement métallurgique des minerais :

344, se conformer aux principes régissant les procédures de gestion administrative,
financière et autres, la politique fiscale et les critères de recrutement du personnel, tels
que recommandés par Iitude de Faisabilité :

3.4.5, maintenir à jour ct renouveler les droits miniers ainsi que tous les permis el toutes les
licences nécessaires :

3.4.6. faire face à toutes ses obligations en tant société dotéc d'unc personnalité juridique :

34.7. chercher à proléger et à aceroitre les intérêts de lous les associés, notamment en leur
attribuant équitablement, de préférence aux tiers mais à des Conditions
Concurrentielles. les commandes de prestations et de fournitures :

348. promouvoir le développement social des communautés environnantes. suivant un
cahier des charges à adopter après concertation avec ces communautés ».

ARTICLE 5
Il est ajouté un paragraphe c à l’articie 4.2 du Contrat de Création. libellé comme suit :

« RH LTD s'engage à transmetire à GECAMINES l'Etude de Faisabilité pour Ja valorisation
du gisement de Musonoïc Est et SOKOROCTIE 1 et [Il dans les doux mois suivant la
signature du présent Avenant,

Nonobstant les dispositions de l'article 6.3 du Contrat de Création, GECAMINES pourra
résilier anticipativement le Contrat de Création en cas de manquement par RH LTD à son
obligation prévuc à l'alinéa précédent. après mise en demeure de trente (30) 4
RH LED ne remédic à ce manquement ». 2

ART

6

6.1. Le deuxième paragraphe de l'article 5.1 du Contrat de Création rdatif K
complété par Les deux paragraphes suivants : es

Page 4 enr 22
Ÿ Contrat de Création de Société A8 4725103008 G/CGC2001 du 16 moi 2OUL - Avenant n°3
sont des prêts d'associés. jusqu'à 30 % du montant des investissements
r Tj Développement du Projet minier jusqu'à la mise on Production

»
NE ey pfêts d'assoviés seront remboursés par RM Sprl sans intérêt.

Put | LL ts effectués par RH LI) Sprt à RM Spri. en vertu de ses obligations
décrites articte 5.1 du Contrat de Création tel que modifié par le présent Avenant. au-
delà des 30 % sus évoqués. seront remboursés avec un intérêt nc dépassant pas le Taux de
Référence + au maximum 350 BP (Base Points). tout taux additionnel devant être soumis à la
décision des Parties en vertu de la Clause d'Equité ».

62. L'Arnticle 5.2 est complété comme suit :

«La coopération de GECAMINES dans le financement ne comportera notamment pas
d'obligation pour elle de nantir ses Parts saciales dans RM Sprl.

GECAMINES ct RH LTD s'accordent ainsi sur le principe selon lequel, pour le hesoin de
recherche de financement incombant à RII LTD aux termes du Contrat de Création, les Droits
et Titres Miniers apportés dans RM Spri par GECAMINES ne peuvent être hypothéqués, sans
autorisation préalable et écrite de GECAMINES. laquelle ne peut être refusée sans juste motif.

Au cas où GECAMINES accorderait son autorisation, RH L'TI) s'engage à communiquer à
GECAMINES tout contrat d'hypothèque à conclure. avant loute signature, et à obtenir des
financiers, banquiers ou autres bailleurs des fonds. comme unique mode de réalisation de
l'hypothèque. la substitution à RM Sprl par les financiers. banquiers ou autres bailleurs des
fondk telle que prévue à l'article 172 alinéa 2 du Code Minicr.

Pour ce faire, les Parties conviennent que RH [TD fera insérer dans le comrat ou acte
d'hypothèque la clause selon laquelle les financiers. les banquiers ou autres bailleurs des
fonds préserveront la participation de GECAMINES dans le Projet lors de la réalisation de
l'hypothèque par substitution de RM Sprl par ces financiers. banquiers. autres bailleurs des
fonds ou par tout tiers désigné par cux.

Ces dispositions s’appliqueront mutatis mutandis à RM Sprl on à loute Personne qui
recherchera ou mettra à la disposition de RM Sprl tout financement après la Date de
Production Commerciale.

Cependant. étant donné que RM Spri a d'ores et déjà. à la date du présent Avenant.
hypothéqué les Droits et Titres Miniers pour permettre à RIT ET) de mobiliser des fonds pour
le Développement du Projet. relevant de sa seule responsabilité, RH L'TD s'engage. par les
présentes, {i) à indemniser GECAMINES en cas de réalisation de l'hypothèque ainsi
constituée et {ii} à se conformer à l'avenir aux dispositions du présent article».

6.3. L'article 5.5 est supprimé.

ARTICLE 7

L'article 6.4 du Contrat de Création relatif à la « Liquidation » est madi
comme suit : ‘

Pare $ vor 21
Contrat de Création de Société N° 4741039050/GC/2081 qu L6 mai 2001 - Avenant n°3
cordent sur la dissolution ou sur la liquidation de RM Sprl. les
uts de RM Sprl concernant la liquidation s'appliqueront conformément
Biblique Démocratique du Congo.

is. les Parties conviennent d'ores et déjà qu'en cas de dissolution ou de liquidation

s Droits et litres Minicrs apportés par GECAMINES seront rétrocédés à
AMIRES sans contrepartie de sa part. »

ARTICLE 8

L'Aticle 10 du contrat de création relatif à l'« ORGANISATION » est remplace par les
dispositions suivantes :

« Article 40 : ASSEMBLEE GENERARE

10.1 POUVOIRS DE L’A;

EMBLEÉE GENERALE

L'Assemblée Générale, régulièrement constituée. représente l’universalité des Associés. Elle
aies pouvoirs les plus étendus pour faire ou ratifier les actes qui intéressent RM Spri.

10.2 ASSEMBLEE GENFRALEF ANNUELLE

a. L'Assemblée Générale Annuelle se tient dans les trois (3} mois suivant la clôture de
chaque Exercice Social. au siège social ou à l'endroit désigné dans la convocation en
vuc d'entendre les rapports sur la gestion de RM Spri présentés par le Conscil de
Gérance. d'examiner les comptes annuels de RM Sprl. d'entendre le rapport du collège
des Commissaires aux compies sur la gestion ct sur les comptes annuels cxaminés en
vue de statuer sur ces documents et de donner. par vote séparé, décharge de leurs
missions aux membres du Conseil de Gérance et aux Commissaires aux comptes. d’élire
de nouveaux membres du Conseil de Gérance ou de nouveaux Cormmissaires aux
comptes ou de reconduire le mandat des Commissaires aux comptes et, enfin, en vue de
statuer sur tout autre point qui aura été inscrit à sun ordre du jour.

b) Tous les 5 (cinq) ans, l'Assemblée Générale inserira à son ordre du jour l'examen de
l'opportunité de poursuivre les activités liées à l'objet social ou de modifier l'objet
social de RM Spri ou encore de meure lin à RM Spri. Les décisions seront prises
conformément aux modalités de vote définies dans le Contrat de Création et les Statuts.

10.3 ASSEMBEEE (

ÉRALE EXTRAORDINAIRE

a). L'Assemblée Générale Txtraordinaire peut être convoquée à tout moment,
que l'intérêt de RM Spri l'exige. lle doit l'être, dans les quinse
demande de tout Associé représentant au moins un cinquième du capfta
demande du Président. ou du Vice-Président, ou de deux Memb
Gérance ou des Commissaires aux comptes. Les Assemblées Généralà

. VS
se tiennent aux date. lieu et heure indiqués dans la convocation. M, ; PP
LT:

Ÿ Contrat de création de Suciélé NS 47400300
énérale Hudgétaire se Lendra obligatoirement entre lc 1” septembre et
chaque exercice en vue d'examiner ct d'approuver le projet de
ec suivant de RM Sprl approuvé. au préalable, par ic Conseil de

18.4  CONVOCATIONS ET ORDRE DU JOUR DE L’ASSEMBLEE GENERALE

al. L'Assemblée Générale. tant Annucile qu'Extraordinaire. sc réunit sur convocation du
Président du Conseil de Gérance ou, en son absence, par les personnes mentionnées au
point 10,3 (a) ci-dessus.

b). Les convocations à FAssembléc Générale Annuclle sont faites par lettre, téléfax ou
convocations sont adressées aux Associés au moins
vingl (20) Jours à l'avance. Elles doivent contenir l'ordre du jour. indiquer la date, le
lieu et l'heure de la réunion. Tous documents relevant de l'ordre du jour et qui doivent
être examinés par l Assemblée Générale doivent être jaints à la convocation.

10.5 PROCURATIONS

Tout propriétaire de Paris sociales peut se faire représenter à l'Assemblée Générale par
un fondé de pouvoir spécial. Les copropriétaires. les usufruitiers et nus propriétaires
doivent respectivement se faire représenter par une seule çt même personne.

10.6 BUREAL DE L'ASSEMRBLE ERALE

Toute Assemblée Générale est présidée par le Président du Conseil de Gérance ou, à
défaut, par le Vice-Président, ou. à défaut, par un membre du Conseil de Gérance à ce
désigné par la majorité dus autres membres. Le Président désigne le sccrétaire
L'Assemblée choisit parmi ses membres un ou plusieurs scrutateurs.

10.7  QUORUM DF SIEGE ET DE DECISION

a. L'Assemblée statue valablement. si le nombre des parts sociales représentées constitue
plus de la moitié du Capital social et si chaque Associé est présent ou représenté. Ses
décisions sont prises à la simple majorité des voix. Chaque Part donne droit à une voix.

b}. Au cas où ce quorum n'est pas aticint. une nouvelle convocation est adressée, dans les
sept (7) Jours de la première réunion. aux Associés. k
personne qui présidait la séance. à une date et heure à fixer par clic. Ua begin:
vingt (20) Jours devra séparer la tenue de la première réunion et la p
seconde réunion, Lors de cette seconde réunion. chaque Associé
représenté. 4

Canirat de Créniion de Société N° 47410300 G/GC:2001 du 16 mai 2801 - Avenant 0°3

DS,
À Page 7 suc 22 LONA

RL à
s. léfgnauéres suivantes scront décidées par l'Assemblee Lienerale des Assoctes
jdes membres présents ou représentés, sous réserve des dispositions

jAcation du Capital Social.
iprunts de développement,
(Gii).la distribution des dividendes sous forme des Produits.

Si la décision concerne la transfonnation de la forme de la société en une autre espèce.
le transfert d'activités. la liquidation de RM Spri ou la modification de l'objet social de
RM Sprl. la majorité requise est portée aux quatre cinquièmes des voix présentes ou
représentées ».

ARTICLE 9
L'article 12 : LE DIRECTEUR GENERAL est remplacé par les dispositions suivantes :

« Article L2 : ADMINISTRATION DE RM Sprl

L'administration de RM Spri. notamment la composition. les pouvoirs el le
fonctionnement de ses organes de gestion et de contrôle est organisée par Îes
dispositions suivantes :

12.1 CONSEIL DE GÉRANCE

121.1 COMPOSITION ET CONDITIONS DE NOMINATION BES MEMBRES
DU CONSEIL, DE GÉRANCE

a).  L'Administration de RM Sprl sera assurée par le Conscil de Gérance composé de 8
€huit) membres.

b). Les membres du Conseil de Ciérance sont nommés par l’Assemblée Générale comme
suit : 3 {trois} seront proposés par GECAMINES et 5 (cinq) seront proposés par RH
LTD. Le Président du Conscil de Gérance sera choisi parmi les membres présentés pat
RH LTD et le Vice-Président sera choisi parmi les membres présemiés par
GECAMINES. Le Conseil se choisit un secrétaire parmi ses autres membres. Il peut.
néanmoins. nommer un secrétaire choisi parmi le personnel de RM Sprl ou à l'extéricu
de celle-ci.

ce). Qu'ils soient Associés ou non. les membres du Conseil de Gérance so: € E eu
une durée indélerminée el exerceront leurs fonctions jusqu'à la Ÿ fut F le
SUCCOSsCUrS.

d). En cas de vacance. par suite de décés, démission ou autre cause, le
du Conseil de Gérance, représentant le même Associé que le Membre,

Page 8 sur 22
Contrat de Création de Société N° 474/HLDMSG/GC/2001 du 16 mai 200 - Avenant n°3
la vaçance. peuvent pourvoir provisvirenient à son remplacement jusqu'à la prochaine

seen qui procèdera à la désignation d'un nouveau membre.
S
L'Est HBONS DU CONSEIL DE GERANCE
‘
ä Sérance détermine les orientations de l'activité de RM Sprl ct veille à
ele mise œuvre. IL prend les décisions stratégiques en matière économique,

& technique, 1 agit au nom el pour le compte de RM Sprl.

{b). Le Conseil de Gérance est investi des pouvoirs les plus étendus pour poser tous les
actes d'administration et de disposition qui intéressent RM Spri. H a dans sa
compétence Lous les actes qui ne sent pas réservés expressément par la loi ou les
Statuis à l'Assemblée Générale : gestion linancière, contrats relatifs au personnel.
ventes et achats, établissement de sièges administratifs. agences et succursales.

ti. Tous actes cngageant RM Spri, tous pouvoirs et procurations, notamment les actes
relatifs à l'exécution des résolutions du Conseil de Giérance, auxquels un fonctionnaire
publie où un officier ministériel prête son concours. spécialement les actes de vente,
d'achat où d'échange d'immeubles. les actes de constitution ou d'acceptation
d'hypothèque, les mainlevées avec où sans constatation de paiement. seront valables à
la condition qu'ils soient signés par une où plusieurs personnels) agissant en verlu
d’une procuration donnée expressément par le Conseil de Gérance.

&d). L'ouverture à l'étranger de bureaux de représentation. agences et succursales de RM
Sprt pourra être décidé par le Conseil de Gérance à la majorité des trois quarts sans
que cependant les burcaux, agences et succursales ainsi ouveris ne puissent se
soustraire de la direction et du contrôle du siège social.

12.13 GESTION JOURNALIERE-COMITE DE DIRECTION
{a). La gestion journalière de RM Spri sera confiée à un Comité de Direction.

Ce Comité est composé de 9 (neul) membres dont le Directeur Général Adjoint, le
directeur chargé des ressources humaines et un autre directeur seront proposés par
GECAMINES ct 6 (six) membres par R EH LED. Le profil et la nomination des
membres du Comilé de Direction seront décidés par le Conseil de Gérance sur
proposilion de deux Parties

Le Directeur Général ou. en son absence, le Directeur Général Adjoinf

Comité de Direction. “<
Les Associés ont la latitude de remplacer leurs représentants au Com 1 )

8, 5

ÿ

KA

7

Par 9 eur 22
Conteus de Créntion de Snerbte N° IT HTIOMSGIGE 12000 chu d6 mai OU Avenant ni
12.1.4 MODALIT

@).

{b).

compte des rémunérations normalement payées dans le secteur
pour des fonctions équivalentes.

PES REUNIONS DU CONSEIL DE GFRANCE

Convocation

Le Conseil de Gérance se réunit. sur convocation el sous la présidence de son
Président, ou en cas d'empêchement de celui-ci, du Vice Président, ou à leur défaut.
du membre du Conseil de Gérance désigné par au moins trois autres membres.

Les canvocations aux réunions du Conscit de Gérance sont faites par lettre, téléfax ou
messagerie électronique. Elles doivent contenir l’ordre du jour, indiquer la date, le lieu
et l'heure de la réunion. Tous documents relevant de l'ordre du jour et qui doivent être
examinés par le Conseil de Gérance doivent étre joints à la convocation.

Les frais exposés par les membres pour participer aux réunions du Conseil de Gérance
sont supportés où remboursés par RM Sprl

Tenue des réunions

Les réunions ordinaires du Conseil de Gérancc doivent se tenir au moins deux fois par
an : la première réunion sera tenue avant la fin du mois de mars ct sera consacrée à
l'approbation des états financiers de RM Spri pour l'exercice précédent : la deuxième
sera tenue après le mois de septembre mais avant la fin du mois de décembre ct sera
consacrée à l'approbation du budget de l'exercice suivant.

Les réunions se tiennent aux date. lieu et heure indiqués dans les convocations qui
doivent prévoir un préavis d'au moins quinze (15) Jours.

Le Conscit de Géranee peul. en outre. être convoqué, en réunion extraordinaire,

chaque fois que l’intérét de RM Spri l'exige ou chaque fois que deux membres au
moins le demandent

même manière.

Procuration

Page 10 sur 22
Contrat de Création de Societe N° 4741030066 072003 du 16 mai 2001 - Avenant n°3
«d).

(e).

®.

bte Wynpèche ou absent peut. par simple Ictire. telctax. messagerie
oglout autre moyen de communication électronique, donner pouvoir à
à rues. répréscntant Le même Associé que lui. de le représenter à une
Let d'y voter on ses lieu et place. Te mandant sera, dans ce cas, au

lu vote, réputé présent. Un délégué peut aussi représenter plus d'un

“point
membre.

Quorum

Le Conseil de Gérancc ne peut délihérer et statucr valablement que si la moitié au
moins de ses membres est présente ou représentée et si chaque Associé est représenté.
Au cas où ce quorum n'est pas attcint. une nouvelle convocation est adressée, dans les
sept 7} Jours de la première réunion, aux membres avec le même ordre du jour par La
personne qui présidait la séance, à une date et heure à fixer par elle. Un délai d'au
moins quin/e (15) Jours devra séparer la 1enue de la première réunion et la date
proposée pour la seconde réunion. Lors de cctte seconde réunion, au moins un membre
représentant chacun des deux Associés doit être présent où représenté.

Délibérations et Décisions

Toute décision du Conseil de Gérance est prise à la simple majorité des membres
présents ou représentés. Toutefois, le Conseil de Gérance devra statuer aux lrois quarts
des membres présents ou représemiés pour l'autorisation préalable des conventions
conclues entre RM Spri et l’un des membres du Conseil de Gérance ou Associés
(Conventions avec des Associés cou des Sociétés Affiliées).

Si. dans une séance du Conseil de Giérance réunissant le quorum requis pour délibérer
valablement. un ou plusieurs membres s’abstiennent. les résolutions sont valabiement
prises à la majorité des autres membres présents ou représentés.

En cas d'égalité des voix. la question sera soumise de nouveau à la prochaine réunior
du Conseil de Crérance.

Si la même situation d'égalité se produit lors de cette deuxième réunion du Conscil dc
Gérance, le point litigieux sera soumis pour décision à l’Assemblée Ciéné:

Procès-vorbaux

Ces procès-verbaux sont consignés dans un registre spécial. Les délégatioféqains) que
les avis et votes donnés par écrit. par fax ou autrement y sont annexés. at

Page 11 nur 22

Contrat de Crémtion de Soriété N° ST ID3OGSG/GC/EUt du 16 mai 200! Avenant n°3
Les copies ou extraits de cos procès-verbaux à produire en justice ou ailleurs sont

ks d& l'unseil de Giérance ne contracient aucune obligation personnelle relative aux
LRM Sprl. mais sont responsables de l'exécution de leur mandat et des fautes
leur gestion, conformément à la loi.

12.16 INDEMNITES DES MEMBRES DU CONSEIL DE GERANCE

L'Assemblée Générale peut allouer aux membres du Conscil Gérance une indemnité fixe à
porter au compte des frais généraux. Le Conseil de Gérance est autorisé également à accorder
aux membres chargés de Fonctions au missions spéciales, des indemnités à prélever sur les
frais généraux.

2.17 ACTIONS JUDICIAIRES

Les Actions judiciaires, comme défendeur ou demandeur. ainsi que tous désistements faits au
nom ou à l'encontre de RM Sprl sont suivis et diligentés par le Conseil de Gérance en la
personne du Président du Conseil de nec : en cas d'empéchement du Président. cette
mission sera assurée par son Vice-Président. où à défaut par tout autre Membre à ce
expressément délégué.

12.18 INDE

Sans préjudice des dispositions léyales applicables. RM Sprl_indemnisera tout membre du
Conseil de Gérance ou du Comité de Direction ou fondé de pouvoirs, ainsi que ses héritiers et
représentants légaux pour toutes Obligations contractées où Dépenses cffectuécs
raisonnablement pour le compte de RM Spri en raison de toute action ou procédure civile, à
condition que l'action ait été effectuée honnêtement et de bonne foi dans le meilleur intérêt de
RM Spri.

122 COMMISSAIRES AUX COMPTES ET CONTROLE

ta). Les Opérations de RM Sprl sont survcillées par Le Collège de Commissaires aux
comptes nommés et révoqués par l'Assemblée Générale des Associés. à raison d'un
Commissaire aux comptes proposé par chaque Associé ct pour un mandat de deux ans.
renouvelable une fois.

{b}. Les Commissaires aux comptes ont un droit illimité de surveillance et
toutes les opérations de RM Spri. Ils peuvent prendre connaissance.
des livres. de loute la documentation (correspondance. procès!

Mage 12 var
à Canteat de Créatinn de Société N° 74 HD
es et écritures) de RM Spri qu'ils estiment utile pour l'exécution de leur

es aux comptes doivent soumettre individuellement ou collectivement à
érale. et circonstanciellement au Conscil de Gérance ou au Comité de
e ces organes leur om requis des travaux spécifiques, le résultat de leurs
pagnés des recommandations qu'ils auront estimées utiles pour le
ni des anomalies constatées ou pour l'amélioration du contrêle interne et/ou
des performances de RM Spr.

{(d). Les Commissaires aux comptes ont Le droit de se faire assister. aux frais de RM Spri. par
un cabinet d'audit ou d'experts de leur choix.

(e). Les règles relatives à la responsabilité des membres du Conscil de Gérance s'appliquent
mutatis mutandis aux Commissaires aux comptes,

123 LE PERSONNEL DE RM Spri
12.34. « Généralités

Les Parties s'accordent à titre de principe que les employés constituant la force de travail, les
cadres et le personnel de soutien seront recrutés à compétence égale. en priorité, parmi le
personnel de GIECAMINES. °

12.32. Responsabilités de RM Spri envers le personnel GECAMINES

RM Sprl ne sera contractuellement responsable du paiement des salaires du personnel
provenant de GECAMINES qu'après les avoir engagés. Tous les salaires, rémunérations.
avantages sociaux et autres obligations vis-à-vis de ce personnel. obtenus auprès de
GÉCAMINES, resteront de la seule responsabilité de GÉCAMINES, cn ce compris sans
limitation. les obligations relatives aux pensions. aux soins médicaux ct route autre obligation
antérieure à la date d'engagement par RM Sprl.

12.33. Salaires et avantages sociaux

RM Sprl verscra à son personnel un salaire approprié et lui fournira un programme
d'avantages sociaux conformément au Code du Travail de la République Démocratique du
Congo. En outre. toutes les autres obligations et tous les autres aspects administratifs à l'égard
du personnel engagé par RM Spri. resteront de sa responsabilité exclusive, PAL

s
12.34. Transfert de technologies et fonmation E 7

#
où

)

Page 13 suc 22
Contrat de Création de Société N° 434HEMASG/GCAO0 du 16 mai 2001 - Avenant 03
sv ngage à ce que RM Sprl mette en œuvre une politique de transfert de
tjvement à l'extraction minière au traitement métallurgique aux techniques
Rcment.

à ce que RM Spri fouruisse à ses employés, la formation nécessaire pour
ail de façon compétente. et leur donne l'opportunité d'apprendre de
iques qui leur permettront de progresser duns le futur vers des postes plus
complexes et plus exigeants. Cette politique a pour objectif d'encourager les employés à faire
preuve d'initiative el à assumer des responsabilités afin d'atteindre le maximum de leur
potentiel.

GECAMINES s'engage à faciliter l’action de RH LTD du transfer de technologies et de la
formation du personnel de RM Spri ».

ARTICLE 10

L'article 13 du Contrat relatif aux « PROGRAMME ET BUDGEF » est modifié comme suit :
« Article 13 PROGRAMME ET BUDGET

Les Opérations seront conduites et les Dépenses seront exposées en se conformant
exclusivement aux Programme et Budget approuvés par l'Assemblée Générale des Associés
suivant les modalités définies dans le Contrat de création et de ses Avenants

a. Présentation des Programme et Budget

Un projet de Programme et un projet de Budget seront és par le Comité de Direction
de RM Spri pour approbation par l'Assemblée Générale des Associés, après consultation
du Conseil de Giérance pour toute période que le Comité de Direction jugcra raisonnable,

Pendant la durée d'exécution de tout Programme et de tout Budget adoptés et au mpins
trois (3) mois avant leur expiration, k Comité de Direction préparera un projet de
Programme et un projet de Budget pour la période suivante et les soumeilra pour examen
au Conseil de Gérance. avant leur approbation par l'Assemblée Générale des Associés
conformément aux Statuts de RM Spri.

b. Examen des projets de Programme et de Budget

Le Conseil de Gérance examinera les projets de Programme et de Budget dans les quinze
(15) Jours de leur réception avant leur approbation par FAssemhiée Ciénérale des
Associés.

Chaque Programme ct chaque Budget adoptés pourront être revus ct adapté
leur durée. au moins une fois l'an, au cours d'une réunion du Conÿ Gérance
condition que cette révision n'entraîne pas un écart de plus de 1 Fr

Programme approuvés par l'Assemblée Générale des Associés.

>

Page 1 sur 22 \
Ÿ Contrat de Création de Socibté N° 472 HBMSG:GC/ON du 16 mai 2081 - Avenant

à
&. RC et du Budget par les Associés
lu

%,
26415) Jours de l'adoption par le Conseil de Gérance du Programme et du

J u sans modification, le Conseil de Gérance transmettra par écrit. à chaque
> ts Ppogramme et Budgct pour approbation par l'Assemblée Générale des
NAS 4 /

Nora"

d. Modifications de Programme e1 de Budget

Le Directeur Général sollicitera l'approbation préalable du Conseil de Gérance pour tout
écart significatif (plus de 10 %) par rapport à un Programme ou à un Budget adoptés.

La modification introduite devra être justifiée ultérieurement lors de la réunion suivante
de l'Assemblée Générale des Associés »,

ARTICLE 11

L'Article 11 & DISTRIBUTION DES BENEFICES ET CONTROLE » est modifié comme
suit :

« Article 11 REMUNERATION DES PARTIES »

111. Répartition des bénéfices nets pendant la période de remboursement des prêts
initiaux. de développement, de RH LTD

a Sous réserve des fonds suffisants pour pourvoir aux fonds de roulement de
l'exploitation de RM Spri, les bénéfices nets d'impôts seront affectés à raison de
75 % au remboursement des capitaux empruntés à RH LTD pendant la périude
de Développement du Projet RM, et de leurs intérêts, et à raison de 25 % à la
rétribution des Parties, au prorata de leur participation au Capital social de RM
Spri »

F2. Pas de porte

Au titre de droit d'accès au business. RIT LTD paicra. en régularisation. à
GECAMINES un supplément de pas de porte de 4.000.000 (quatre millions)
USS. non remboursables, sur le montant initial de 3.000.000 (trois millions)
USS non remboursables également, déjà payés par RIT LTD en exécution de
l'Avenant n°3.

RH LID paycra comme suit Le nouveau sulde de 4.000.000 (quatre millions)
US$ de pas de porte :

million) US$. à chaque date anniversaire du paiement
de 2.000.000 (deux millions) US$.

Page ES sur 27
Contrat de Création de Société N° 474 TU C/GC 2001 qu 16 mai 2001 - Avenant n°3
Les Parties conviennent en outre, que RH LTD complétra, au profit de
: . le montant et le paiement du pas de porte. sur la hase de USD
Cu. en cas de mise en évidence d'un tonnage de cuivre additionnel au-delà
| 1.200.000 de réserves géologiques.».

Hies

ECAMINES et RH LTD conviennent de fixer Ie taux des royalties à 2,5 % du
chiffre d'affaires brut. « Chiffre d'Allaires Brut » signifie le montant total des
ventes des Produits réalisées par RM Sprl

114. Répartition des commandes de prestations et de fournitures entre Associés

« Chaque fois que RM Spri aura à recourir à la sous-traitance des Opérations en
rapport avec son objet social telles que les prestations d'exploitation, les
commandes d'approvisionnements etou de services, elle les proposera de
préférence et de manière équitable à ses Associés ou à leurs Sociétés Affiliées
qui devront les réaliser suivant les règles de l'an ct aux conditions
concurrentiel}
En cas de recours aux tiers. la priorité sera donnée aux candidats nationaux
remplissant les conditions requises ».

ARTICLE 12

omme suit

L'article 14 relatil'aux « Restrictions aux cessions des Parts sociales » çst modil

«Article 14 VE

ÉSSION DES PARTS SOCIAL

Sauf disposition expresse cantraire. aucun Associé ne pourra. pendant l'exécution du Contrat
de Création. transférer aucune des Parts Sociales dont il est propriétaire, ou qu'il acquerrait
postérieurement. sauf moyennant le respect des dispositions ci-après :

14.1 Principes généraux
Toute cession de Parts Sociales s'opère par une déclaration de transfert, inscrite dans le
registre des Associés, datéc ct signée pur le cédant et le cessionnaire ou par Icurs fondés

de pouvoirs, ou de toute autre manière autorisée par la loi.

142 Cessions libres

Toute Partie peut céder librement une, plusieurs ou la lotalité
l'autre Partie ou à une Société Afliliée, étant entendu que. pour
les Parts Suciales seront rétracédées au cédant si le cess:
Affiliée et que (ii) Facte ou la convention de cession devra prédQir &
: s
réuocession. Ÿ

Pape 16 xur 22
Comrat de Créarlan de Suriéré N° 4F410M0OMEC2IOT de 16 mai 2001 - Avement n°9
Toute cession libre doit être notifiée au Conseil de Gérance huit (8) Jours avant le jour
de la cession effective. Cette notification doit être accompagnée d’un document
alité de Société Affiliée du cessionnaire, d'un document confirmant
Une sionnaire au Contrat de Création ainsi que son engagement de
as@ù il cesserait d'être une Société Affiliéc.

Mispositions concernant la cession libre, les Parties estiment qu’en
tance du Projet qu'elles entendent développer au scin de RM Spri, il
est de l'intérêt de l’ensemble des Parties que les Parts Sociales soient incessibles
pendant la période allant de l'entrée en vigueur du présent Avenant à la Date de
Production Commercial réaliser à partir des usines d'extraction métallurgique à
ériger conformément à l'Etude de Faisabilité approuvée par les Parties.

14.4 Cessions de Parts Sociales par les Associés et Droit de Préemption

Sans préjudice des dispositions de la section ci-dessus, les cessions de Parts Sociales
s’effectueront comme suit :

Droit de faire une offre

Si une Partie décide de vendre tout ou partie de ses Parts Sociales, cette Partie (le
Vendeur) notifiera à l'autre Partie (l’Achcteur), son intention de vendre et lui offrira la
possibilité de faire une offre pour de telles Parts Sociales. La période pendant laquelle
l'autre Partie aura la possibilité de faire unc offre. sera fixée par le Vendeur, mais cette
période ne peut pas être inférieure à 30 jours calendrier.

Le Vendeur n'a pas l'obligation d'offrir à l'autre Partie la possibilité de faire une offre,
en cas de transfert de lout ou partie de ses Parts Sociales à une Société Affiliée ou en cas
d’un nantissement de tout ou partie de ses Parts Sociales en relation avec le financement
des Opérations.

Le Vendeur aura, par contre, l'obligation d'offrir à l'autre Partie la possibilité de faire
une offre en cas de fusion. consolidation, unification ou réorganisation du Vendeur
impliquant un changement de Contrôle ainsi qu'en cas d'exécution. par un créancier
hypothécaire, d'un nantissement de Pants Sociales. « Contrôle » signifie la détention
directe ou indirecte par une société ou entité de plus de 50 % des droits de vote à
l'Assemblée Générale de cette société ou entité.

14.5 Offre d'un Tiers et Droit de Préemption.

Sauf dans le cas de l'article 14.2. un tiers peut faire l'offre d'acheter
auprès d'un Associé.

L'acceptation de cctte offre est conditionnée par l'accord de
respecter les dispositions prescrites par le Contrat de Création.

Page L'sur
Contrat de Création de Société N° 474/1 0300804
14.6

147

Ÿ

du tiers devra être irrévacable pour une période de soixante (60) jours. Dans Les
rs de la réception de l'offre. l'Associé sollicité adressera une copie de celle-ci

Û
ispoe d'un droit de préemption sur toutes les Parts Sociales susceptibles d'être

thèse où il y a plus de deux Assuciés. la répartition de ces Parts Sociales sc
alement d'une maniére proportionnelle au nombre des Parts Sociales détenues
initialement par chacun des Associés. sauf arrangement libre entre eux.

Ce droit de préemption est à exercer dans un délai de trente (30) jours à compter de la
date de la notification de l'otfre par l'Assucié sollicité.

Si dans cc délai précité. l'autre Associé n'a pas accepté ou n'accepte que partiellement
l'offre du cédant. cette offre d'exercer le droit de préemption est présumée refusée soit
dans son ensemble soit pour la partie non rachetée par l'autre Associé. Le cédant pourra
aecepter l'offre du tiers et conclure la cession avec l'offrant pour la partie des Parts
Sociales non rachetée par l'autre Associé. Dans ec cas, les Associés dans RM Spri
prendront toutes les mesures et accompliront toutes les formalités nécessaires pour que
le tiers soit enregistré dans Les livres de RM Spri en qualité d'Assacié.

Modalités d'exécution d’une cession de Parts Sociales entre Associés

Sauf si d'autres conditions d'exécution de la vente des Parts Sociales sont convenues
entre Associés, les termes et conditions d'exécution de cette vente seront les suivants :

{a}. Prix de vente
Le prix de vente sera payable iméyralement par chèque cerlifié à la date
d'exécution de l'opération en échange de la cession des Parts Sociales vendues,
quittes et libres de toutes charges.

{b). Exécution de la vente
La vente sera exécutée à 10 heures du matin. au siège social de RM Spri. le 40°"

Jour suivant l'acceptation par l'autre Associé de l'offre contenue dans l'offre du
cédant.

{e). Démission des représentants du cédant au Conscil de Gérance

A Ja date de l'exécution. le cédant provoquera. sit a cédé l
Sociales, la démission de ses représentants au Conseil de Gér
La représentation du cédant au Conscil de Gérance dans les
cessions partielles sera revue par l'Assemblée Générale à
aura gardées.

Le cessionnaire sera subrogé dans tous les droits et obligati

Gage de Parts Saciales

Page 14 sur 22
Contrat de Création de Société N° 47H DURS GIGO/2QU de Le mai 2001 - Avcnaat n°4

BA Débiteur Gagiste »} peut gager ou grever. de toute autre façon. toutés

s Sociales au prolit de toute personne (le « Créancier Gagiste ») si

au engagement prévoit expressément qu'il est subordonné au Contrat

et aûx droits que l'autre Associé en dre et si. en cas de défaillance du

re . le Créancier Gagiste convient avec ce dernier (le Débiteur Gayiste) de

\ 0 lous ses draits sur ces Parts Sociales dans l'ordre de préférence. à

sam res re ou à toute Personne quelconque qui pourrait ultérieurement être habilitée

à acquérir ces Parts Sociales moyennant paiement au Créancier Gagiste de toutes les

sommes dont ces Parts Sociales garantissent le paiement.

Dès à présent. le Débiteur Gagiste autorise irrévocablement un tel paiement.

148 Conditions de la cession

En tant que condition nécessaire pour que le Vendeur soit libre de toute Obligation aux
termes du Contrat de Création. la cession de Parts Sociales d’une Partie à un ticrs cst
soumise {i) à l'engagement écrit du cessionnaire d'être tenu par lous les termes,
conditions et engagements du Contrat de Création et (ii} au paiement des droits dus à
V'Etat ».

ARTICLE 13

L'article 15 « REGLEMENT DES LITIGES OÙ DIFFERENDS » du Contrat de Création est
modifié et complété comme suit :

« En cas de litige ou de différend entre Parties ne du Contrat de Création ou en relation avec
celui-ci ou ayant trait à la violation de eclui-ci. les Parties concernées s'engagent, avant
d'instituer toute procédure arbitrale. et sauf urgence. à se rencontrer pour tenter de parvenir à
un règlement à l'amiable.

A cet cffet, les Présidents ou les Directeurs Généraux (leurs équivalents ou leurs délégués) de
Parties concernées se rencontreront dans les quinze (15) jours de l'invitation à une telle
rencontre adressée par une lettre recommandée par la Partie la plus diligene à l'autre Partie
concernée. Si cette réunion n'a pas lieu dans ce délai ou si le litige ou différend ne fait pas
L'objet d'un réglement écrit par toutes les Parties concernées dans les quinze jours de la
réunion. toute Partie peut soumettre ke diflérend à ! arbitrage conformément aux dispositions
du paragraphe suivant.

A défaut d'une solution après tentative de règlement à l'amiable conformément au paragraphe
précédent. chaque Partie concernée par ke différend, litige ou demande en question aura le
droit de le soumettre à la Cour d'arbitrage de la Chambre de Commerce international de Paris
pour un règlement définitif conformément aux règles d'arbitrage de la dite institution en
statuant conformement au droit Congolais. Le liou de l'arbitrags e en SUISSE.
La langue de l'arbitrage sera le français, avec traduction en anglais

ARTICLE 14

e 17 « FORCE MAJEURE » du Contrat de Création est modifié

17 «En cas de l'orce Majeure (telle que définie ci-après). la Partie affect
d'être affectée par cette Force Majeure {la « Partie Affectée »} le nou

g

À Cuntrat de Création de Sacitté N° AAMMBSC COTON du 16 mai 16! - Areumat 3

| ?
crit. en lui décrivant les circonstances de Force Majeure. dans les quatorze
le la survenanee de cet événement de Force Majeure. Les Parties sc
pour tenter d'en limiter les conséquences.

il

‘
6 les quatorze (14) Jours de cette première notification, puis. dans le cas où
ajéivésément de Force Majeurc perdure. tous les mois. la Partie Affectée devra adresser
autre Partie des notifications complémentaires contenant une description de
l'événement de Force Majeure. de ses conséquences sur l'exécution de ses Obligations
au titre du Contrat de création et de ses Avenanis, une évaluation prévisionnelle de sa
duréc. L'autre Parlie disposera d'un délai de trente {30} Jours à compter de la réception
de chaque notification pour en contester le contenu par une notification de différend
{la « Notification de Différend »). faute de quai. la notification sera considérée comme
acceptée.

173 En cas d'envoi d'une Notification de Différend, les Parties s'efforceront de régler à
l'amiable le différend dans le cadre de discussions qui devront se tenir dans les quinze
415) Jours de la réception par la Partie destinataire d'une Notification de Différend. et
pendant une période qui ne pourra excéder trente (30) Jours à compter de la réception
par cette Partie de cette Notification de Diflérend, sauf accord des Parties sur une
période différente (la « Période de Réglement Amiable »).

Dans l'hypothèse où les Parties ne parviendraient pas à régler à l'amiable au terme de
la Période de Réglement Amiable leur différend quant à l'existence. la durée ou les
effets d'un événement dé Force Majeure, cc différend sera tranché par arbitrage
conformément à l'Article 14 du Contrat de Création. La sentence du tribunal arbitral
sera définitive ei exécutoire, les Parties renonçant irrévocablement par les présentes à
interjeter appel de la sentence arbitrale.

174 Aux fins du présent Avenant uu Contrat de Création, l'expression lorce Majeurc
C« Force Majeurc ») signifie lout événement insurmontable et hors du contrôle de la
Partie Affecté compris. sans que cetle énumération soit limitative. toute grève.
lock-out ou autres conflits sociaux. rection. émeutc. acte de violence publique.
acte de terrorisme. pillage. rébellion, révolte. révolution, guerre (déclarée ou non},
guerre civile. sabotage, blocus, embargo. coup d'état. touic catastrophe naturelle.
épidémie, cyclone. glissement de terrain. foudre, tempête. inondation, tremblement de
terre ou conditions météorologiques exceptionnelles, tout incendie ou explosion,
pourvu que la Pare Affectée ait pris toutes les précautions raisonnables. les soins
appropriés et les mesures altematives afin d'éviter le retard ou la non-exécution. totale
ou partielle, des Obligations stipulées dans le Cantrat de création.

17.5 L'interprétation du terme de Force Majeure sera conforme aux principes et usages du
droit international et du droit congolais. ct tout litige relatif à un incident ou aux
conséquences de Force Majeure sera réglé conformément à l'Article 1$ du Contrat de
Création.

DE LUge

la Part 4s

| Es

176 Dès qu'un cas de Force Majeure survient, l'exécution des obligatio,
Aflectée sera suspendue pendant Ja durée de la Force Majeure et
supplémentaire pour permettre à lu Partie Affectée. agissant avec
requise. de rétablir la situation qui prévalait avant la survenance d
Force Majeure.

Page 20 sur 22
Ÿ Contrat de Création de Société N° ATEN G:( 072081 du L6 mai 2081 - Avcmnat n°
DE 4,
La Pa Alffectée agira avec toute La diligence raisonnablement requise pour éliminer,
Ê ment possible, l'événement de Force Majeurc, sans toutefois que cela
us pbligation de metre fin à une grève ou autre confit social d'une manière
à Foncontre du bon sens de la Partie Aflectée.

sf
Toi es 15é conditions, tous les délais et toutes les dates postérieures à la date de
mBEnice du cas de Force Majeure seront adaptés pour tenir compte de la
prolongation e1 du retard provoqués par la Force Majeure.

Au cas où l'exécution des Obligations d'une Partie Afleclée serait suspendue, soit
entièrement. soit en partie. à cause d'un cas de Force Majeure, les Obligations
affectées par les effets de la Force Majeure seront prorogées automatiquement pour
une période équivalente à la durée du cas de Force Majeure.

17.7 En cas d'incident de Force Majeure. aucune des Parties ne sera responsable de
l'empêchement ou de la restriction. directement ou indirectement, d'exécuter toutes où
partie de ses Obligations découlant du Contrat de Création.

F78 En cas de Force Majeure. les Parties se concerteront au moins deux fois par an pour
tenter de limiter le dommage causé par la Force Majeure et de poursuivre la réalisation
des objectifs du Projet ».

ARTICLE 15

Les autres articles du Contrat de Création et des Avenants antérieurs non modifiés par le
présent Avenant demeurent inchangés étant entendu cependant que les Parties s'engagent à
rédiger. dans les trois mois suivant l'entrée en vigueur du présent Avenant un contrat
d'association amendé ot reformulé en vue de consolider toutes les modifications apportées au
Contrat de Création. de résoudre toutes les contradictions apparues à la suite de l'application
de ces modifications et d'introduire toutes autres dispositions contractuelles éventuellement
nécessaires ou généralement requises.

TICLE 16

Les Parties désignent le Cabinet
principal est établi à Kinshas

mers MUKENDE WAFWANA ct Associés, dont le bureau
ombe, au 3642 du Boulevard du 30 juin. Futur Tower. bureau
nil. et le bureau secondaire au coin des avenues Munongé et Mwcpu, Immeuble BCDC, 4è
étage, dans la commune de Lubumbashi, à Lubumbashi, au Katanga, en personnes de Maîtres
José ILUNGA KAPANDA. Jacques ZAKAYL Jean Pierre MUYAYA, Éric MUMWENA et
Gabriel KAZADI. agissant collectivement ou individuellement, l'un à défaut des autres, aux
fins de procéder à l'authentification du présent Avenant par le notaire et de l'accomplissement
des autres formalités exigées par la loi.

ARTICLE 17

Le présent Avenant entrera en vigueur à la date de sa signature par les P.

l'age 21 que 22
Ÿ Contrat de Crémtinn de Société N° 74 RDOUSGGCUBI du US mai AOÛT + Avenant n°3
les Parties ont signé le présent Avenant à Eubumbashi, le
11 à six exemplaires originaux. chaque Partie en ayant reçu deux et les
ses pour ic Notaire.

IR LA GENERALE DES CARRIERES ET DES MINES

Vie

Paul FORTIN < à TSEKIMONyO
Administrateur-Délégué Général Président du Conseil d'Administration

POUR RUASHE HOLDING (PROPRIETARY) LIMITED

Charles D S NÉEDHAM
Directeur Général

mon

Page 2Laur 22
Contrat de Créstion de Soriété N° 474/10308/SG/GC7EON du 16 mai 2001 - Aveanet n°}

ACTE NOTARIE
“jour du mois de. £éri ext

Maître Eric MUMWENA. Avocat prestant au Cabinet Emery Mukendi Wafwana et associés,
dont les bureaux sont situés au n° 3642. Boulevard du 30 Juin, Futur Tower, 1° niveau, Local
n° 103 Kinshasa  Gombe / 4% Niveau. Immeuble BCLIC:. coin des Avenues Munongo et
Mwepu, Lubumbashi/Katanga, dûment mandaté par les signataires de t'acte dont
authentification, ci - avant joint.

Lequel. après vérification de son identité et qualité. Nous a présenté l'acte dont les clauses

sont reprises ci-dessus :

Lecture du contenu de l'acte a été faite par Nous, Notaire au comparant
Après lecture, le comparant pré qualifié nous a déclaré que l'acte susdit, tel qu'il est dressé
renferme bien l'expression de la volonté de ses mandants.

Dont acte,

‘

me
A

Le Numéro : 6.4 LE an .
Mots barrés

Mots ajoutés
Frais d'acte

Frais d'expédition
Copie conforme
TOTAL FRAIS PERÇUS : FC 8 64.850, Quitiz

Pour expédition certifiée.

